Citation Nr: 1739765	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  08-37 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a left knee injury. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1990 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

As a matter of background, this matter came before the Board in July 2012, at which time the Board denied an increased rating in excess of 10 percent for residuals of a left knee injury.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, the Court granted a Joint Motion for Remand (JMR) which vacated the Board's July 2012 decision and remanded the issue to the Board for action in compliance with the JMR, specifically, that the Veteran be afforded a new VA examination in connection with his claim.

In June 2015, the Board issued a remand, as directed by the Court, and ordered that the Veteran be afforded a new VA examination.  The matter returned to the Board for appellate review.  In a May 2016 decision, the Board denied a rating in excess of 10 percent for residuals of a left knee injury.  The Veteran appealed this denial to the Court.  In April 2017, the Court issued another JMR which vacated the Board's May 2016 decision and remanded the issue to the Board.  The matter has now returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's left knee disability is currently evaluated as 10 percent disabling under Diagnostic Code 5259, which contemplates symptomatic removal of semilunar cartilage.  In the April 2017 JMR, the parties noted that in an October 2015 VA examination of the Veteran's knees, the examiner indicated that there was evidence of arthritis and joint pain.  The Court also noted that the medical evidence of record showed evidence of pain, tenderness, friction, osteoarthritis, and slight loss of motion.  The parties request further discussion as to whether the Veteran can by assigned a separate rating for degenerative arthritis under Diagnostic Code 5003 or the minimum rating for painful motion.

The Board observes that the Veterans Benefits Administration (VBA) asserts that the meniscal codes (Diagnostic Codes 5258 and 5259) contemplate pain and loss of motion so that separate evaluations for limitation of motion (Diagnostic Codes 5260 and 5261) would constitute pyramiding.  VBA Adjudication Manual M21-1, Part III.iv.4.A.3.i.

Regardless, the Board finds that a new examination is required to comply with recent developments in the law pertaining to the Veteran's left knee disability.  The Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See 38 C.F.R. § 4.59.  There are no current examinations which meet the Correia requirements.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder, any updated private and VA treatment records.

2. Schedule the Veteran for a VA examination to address the current severity of his left knee disability.  In addition to the necessary findings, the VA examination must include:

(a) Range of motion testing for both knees in the following areas: active motion, passive motion, weight-bearing, and nonweight-bearing;

(b) If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. After the VA examination is completed, readjudicate the claim based upon any new findings in the exam.  Specifically, the adjudicator must also determine whether a separate rating is available for the left knee under DC 5003 and/or 38 C.F.R. § 4.59, and if one is not available, provide an explanation for why this is so.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

